ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on September 26, 1972 (267 So.2d 839) denying petition for writ of certiorari to the Board of Business Regulation, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 10, 1972 (270 So.2d 366) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with instructions;
Now, therefore, It is Ordered that the final order of this court heretofore issued on October 12, 1972 is withdrawn, the judgment of this court filed September 26, 1972 is vacated, the opinion and judgment of the Supreme Court of Florida (270 So.2d 366) is herewith made the opinion and judgment of this court and the order of the Board of Business Regulation of the Department of Business Regulation herein sought to be reviewed is quashed and the said Board of Business Regulation is directed to' allocate the middle racing period to Hialeah Race Course, Inc. and to Gulfstream Park Racing Association, Inc., the dates the Board had accorded to Hialeah for the 1972-73 winter season in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed by the Board of Business Regulation (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).